DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 4/29/2022 "Reply" elects without traverse and identifies claims 1-15 and 19-21 as being drawn to Group I.  Accordingly, Examiner has withdrawn claims 16-18 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 3/2/2022 restriction requirement is proper, is maintained, and is hereby made final.
This application is in condition for allowance except for the presence of claims 16-18 directed to an invention non-elected without traverse.  Accordingly, claims 16-18 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 16-18.
Allowable Subject Matter
Claims 1-15 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (US Pub. No. 2012/0012957, FIGs. 3-9) a method of fabricating an imaging device, the method comprising: depositing an oxide layer (14, paragraph [0052]) on a handle wafer (12, paragraph [0048]); forming a backside passivation layer (16, paragraph [0052]) on a device wafer (50, paragraph [0050]); bonding the backside passivation layer on the device wafer to the thermal oxide layer on the handle wafer (FIG. 5) to form an engineered substrate having the thermal oxide layer and the backside passivation layer between a handle layer and a device layer (paragraph [0052]) 
However, regarding claims 1-15, the prior art failed to disclose or reasonably suggest the claimed method of fabricating an imaging device particularly characterized by forming an imaging array in the device layer of the engineered substrate; dicing the engineered substrate into an imaging array chip comprising the imaging array; bonding a read-out integrated circuit to the imaging array chip; and removing at least a portion of the handle layer from the imaging array chip.
Regarding claims 19-21, the prior art failed to disclose or reasonably suggest the claimed method of fabricating an imaging device particularly characterized by depositing a first silicon dioxide layer having a thickness of about 60 nm to about 100 nm on a silicon handle wafer having a resistivity of about 160 ohm-cm; depositing a second silicon dioxide layer having a thickness of about 5 nm on a silicon device wafer having a resistivity of about 160 ohm-cm; implanting BF2 into the second silicon dioxide layer to transform the second silicon dioxide layer into a passivation layer; thermally bonding the first silicon dioxide layer to the passivation layer to form an engineered substrate having the first silicon oxide layer and the passivation layer between a silicon handle layer formed of the silicon handle wafer and a silicon device layer formed of the silicon device wafer; thinning the silicon device layer to a thickness of about 10 µm; forming an avalanche photodiode (APD) array in the silicon device layer; dicing the engineered substrate into an APD chip comprising the APD array; bump-bonding a read-out integrated circuit to the APD chip; and removing the silicon handle layer from the APD chip.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896